Citation Nr: 0001091	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-02 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for heart disease, 
Buerger's disease, and Raynaud's disease, claimed as 
secondary to tobacco use and nicotine addiction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran had active service from December 1948 to December 
1951.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision of the VA RO 
which denied service connection for heart disease, Buerger's 
disease, and Raynaud's disease, claimed as secondary to 
tobacco use and nicotine addiction during active duty.  

The Board notes that an unappealed October 1994 RO decision 
denied service connection for these disabilities on a direct 
basis; such decision is final and the question of direct 
service connection is not on appeal.  At the time of the 
October 1994 decision, the RO deferred action on service 
connection for these conditions on the theory of tobacco 
use/nicotine addiction, and, as noted, service connection on 
this theory was denied by the RO in October 1997, and the 
veteran appealed that determination.  The present Board 
decision is limited to service connection for these 
disabilities on the theory of tobacco use and nicotine 
addiction.  


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for heart disease, 
Buerger's disease, and Raynaud's disease, claimed as due to 
tobacco use and nicotine addiction.


CONCLUSION OF LAW

The veteran's claims for service connection for heart 
disease, Buerger's disease, and Raynaud's disease, claimed as 
due to tobacco use and nicotine addiction, are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from December 
1948 to December 1951.  Available service medical records do 
not refer to smoking or the conditions now claimed for 
service connection.  The December 1951 service separation 
examination noted no pertinent abnormality; the heart and 
vascular system were normal.

Post-service private and VA medical records (including 
doctor's statements), dated from 1983 to 1997, are on file.  
According to statements from the veteran's private physician, 
Dr. R.C. McLucus, the veteran presented with finger symptoms 
in 1980 and was then diagnosed with Raynaud's phenomenon, 
which is, according to the doctor, associated with smoking.  
The 1983-1997 medical records show diagnoses of Raynaud's 
disease, Buerger's disease, and heart disease.  As to heart 
disease, such was first reported in late 1983 when the 
veteran had a myocardial infarction (heart attack), and 
treatment thereafter included coronary artery bypass surgery 
in 1984 due to coronary artery disease.  The records include 
a history that the veteran smoked about a pack of cigarettes 
a day for 36 years until his 1983 heart attack, when he quit 
smoking.

In statements dated from 1993 to 1999, the veteran and his 
representative collectively asserted that heart disease, 
Buerger's disease, and Raynaud's disease were due to tobacco 
use and nicotine dependence which started in service.  The 
veteran related that during service he received free 
cigarettes from the Army, and also cigarettes at low cost, 
and he became addicted to tobacco.  He said he continued to 
smoke for years after service, about 1 1/2  packs per day, 
until he was found to have Buerger's disease in the 1970s, 
and he then quit for a long time, but he resumed smoking 
until finally quitting when he had a heart attack in 1983.



Analysis

The veteran claims service connection for heart disease, 
Buerger's disease, and Raynaud's disease, on the theory that 
they were caused by tobacco use/nicotine addiction which 
started in service.

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

The Board notes that service connection for a disabililty, on 
the basis that it resulted from a disease or injury 
attributable to tobacco products during service, is 
prohibited as to claims filed after June 9, 1998, but the 
veteran's claims were filed before then, and thus 
consideration may be given to his claims under the prior law 
which permitted service connection when nicotine addiction, 
leading to diability, began in service.  See 38 U.S.C.A. 
§ 1103; VAOPGCPREC 19-97.

The threshold question, with regard to the veteran's claims 
for service connection, is whether he has met his initial 
burden of submitting evidence to show that his claims are 
well grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  If he has not 
done so, there is no VA duty to assist in developing the 
claims, and the claims must be denied.  Id.  For a service 
connection claim to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence), 
and of a nexus between the in-service disease or injury and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995).

There is no evidence of heart disease, Buerger's disease, or 
Raynaud's disease during the veteran's 1948-1951 service or 
for decades later.  Beginning in the 1980s, there are 
diagnoses of these conditions.  The available service medical 
records do not refer to smoking, although the veteran now 
says he began smoking at that time, and recent medical 
records include a history from the veteran of heavy smoking 
since about the time of service (if not before service).  
Medical records appear to link some, if not all, of the 
conditions at least in part to smoking.

However, no medical evidence has been submitted to show that, 
even if the veteran smoked during service, he developed a 
chronic addiction to nicotine during service.  Moreover, no 
medical evidence has been submitted to show that the 
diseases, which first appeared decades after service, are due 
to smoking during service as opposed to many years of smoking 
after service.  As a layman, the veteran does not have 
competence to give an opinion on diagnosis or etiology of a 
condition, and his statements on such matters do not serve to 
make his claims well grounded.  Without competent medical 
evidence, as described above, the claims for service 
connection on the smoking theory are not well grounded.  
Davis v. West, No. 97-1057 (U.S. Vet.App. Nov. 19, 1999); 
Caluza, supra. 

For these reasons, the claims for service connection for 
heart disease, Buerger's disease, and Raynaud's disease, 
claimed as due to tobacco use and nicotine addiction, must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for heart disease, Buerger's disease, and 
Raynaud's disease, claimed as due to tobacco use and nicotine 
addiction, is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

